Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al (US Patent 5,794,570).  Foster et al teach a portable apparatus for grooming and washing pets which is structurally similar to the Applicant’s claimed bathing apparatus. 
 Regarding claim 1, Foster et al teach a top section 16m, bottom section 10 and a bathing section 28 situated between the top and bottom sections.  The Applicant makes a claim amendment directed to “an outer section” which is element 511 as shown in Figure 5b, 5c and 5d of the Applicant’s specification.  The Applicant’s attention is directed to 10’ of Figure 3 of the reference to Foster et al which clearly shows an outer 
As for claim 2, a screen can be placed over the drain to collect hair or debris.  See under description paragraph 10. 
Regarding claim 3, a drain 44 is provided in the outer section.
In regards to claim 4, bathing section 28 comprises a continuous open section.
As for claim 5, the bathing floor includes a plurality of holes.
Regarding claims 6 and 11, the outer section 10’ is curved upward and positioned towards the perimeter of the bathing section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US Patent 5,794,570) in view of Rucker et al (US Patent 7,040,254).  Foster et al do not teach a drain which can be opened or closed.  Rucker et al teach the use of an operable drain 24 which allows drain to be opened or closed.
Regarding claims 7, 9, 13 and 14, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the drain of Foster et al with an operable drain, in view of the teachings of Rucker et al, to allow fluid to be collect or removed from the bathing unit.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US Patent 5,794,570) in view of Rucker et al (US Patent 7,040,254) as applied to claim 1 above, and further in view of Cho (US Patent 7,497,188).  The combination Foster et al as modified by Rucker et al do not teach the use of a filter.  Cho teaches a filter connected to the bathing apparatus.  
Regarding claim 10, it would have been obvious to a person of ordinary skill at the time the application was filed to modify the combination Foster et al (US Patent 5,794,570) in view of Rucker et al (US Patent 7,040,254) with a filter, in view of the teachings of Cho, in order to remove particulate matter out of the waste water before going into a sewer pipe.  
Response to Arguments
The Applicant argues that the reference to Foster et al do not show a bathing floor curved upward and configured to encourage water to flow away from a pet towards an outer section.  The Examiner has provided additional detailed in the prior art rejection.  The element 10’ in combination with the sloping angle of the bottom floor encourage water towards the outer section 10’ situated adjacent the drain 44.  See Figure 3.
Applicant's arguments filed 07-30-2021 have been fully considered but they are not persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643